Title: To James Madison from Joseph Jones, 18 November 1780
From: Jones, Joseph
To: Madison, James



Dear Sr.
Richmond 18th. Nov. 1780

I have your favour by the last Post and very sincerely wish the Statia news may prove true but I cannot yet believe the Dutchmen will go to War. The Generals Greene and Steuben are here on their way to the Southward. from that quarter we are destitute of intelligence and from the Army to the Eastward in this State we have nothing material to mention. The Enemy still at or near Portsmouth and our People at convenient distance on the South side James River between Suffolk and Portsmouth—both Armies eating their bread and Beef in quiet withot. any quarreling that we hear of. The design that was formed to attack abt. 200 of the Enemy at an out Post since called in, miscarried by the disagreement between Colonels Gibson and Parker about Rank—a fair and perhaps the only opportunity our people will have of striking the Enemy to advantage and which has been lost by a contention abt. Rank. it was not so between the five Colonels whose Militia united to attack Ferguson for there the Command was given to Campbol by several Colonels himself only a Lieutenant Colonel.
In a private Committee we have gone through the outlines of a Bill [to] supply the deficiency of our quota of the Continental Army for the War. The mode a bounty of a Negro not younger than ten or older than 40 years for each Recruit—these to be required from all Negro holders having twenty and upwards in their possession in the proportion of every twentieth Negro at such prices as settled by the Bill in hard money to be paid for in eight years[,] the payment to commence the fifth year with an Int. of five P Ct. to go in payment of Taxes. The persons furnishing the Negros to be Exempted from future draughts unless upon invasion or insurrection and if they do not by a certain period voluntarily surrender them compulsion to be used. This plan if it can be so digested in the Bill as to appear practicable in execution will I believe produce the Men for the War and from what I can learn be palatible to the Delegates whatever it may be to the Senate. strong objections certainly lie agt. it and the Negro holders in general already clamour agt. the project and will encounter[?] it with all their force but you know a great part of our House are not of that Class or own so few of them as not to come within the Law shod. it pass. The scheme bears hard upon those wealthy in Negros as that property is sacrificed to the exoneration of other property. It is in nature of a loan to the State and will aid the public exigence for money—but will not I am pretty certain come under the denomination of the ancient mode of benevolence. Though determined to join in any scheme that shall be practicable for raising Men for the war I confess I am no great friend to the one I have stated though in Com: I have given it my assistance toward making it perfect as a majority of the Com: adopted the Plan. but my notion is and I think the mode wod. be more just and equally certain in procuring the Men to throw the Militia into divisions as by the last Law and require the divisions to find a Negro of a certain Val[ue] or Age or money equivalent to that value and on failure of obtaining a Recruit by a limited time the division to be drafted with a small bounty to the Soldier whose lot it may be to serve for three years. but the Negro bounty cannot fail to procure Men for the War under either schem[e] with the draught as the dernier resort. Some doubts having arisen on the construction of the Law for issuing and funding the New money under the scheme of 18th. March last a Bill was brot. in to explain and amend it. While under consideration of a Com: of the whole the Speaker proposed an amendment whereby the New Bills as well as those emitted by act of the last Session called the 2 Million Act shod. be a legal tender in payment of all Debts and that the last wch. was not payable in Taxes untill twelve months hence should now be received for Taxes[.] after long debate the Comm: of the Whole divided when abt. ten appeared in favour of the amendment so that the House and Senate agreeing to the clause the New Money of Congress and the late emission of this State and I suppose of course the emission of this Session will all be a lawfull tender in payment of Debts—for such is the State of things here a further emission becomes indispensable. Thus you will see the scheme of the 18th. of March will be in great measure defeated by their proceedings and not have a fair chance to produce by its vigorous execution those advantages to the public it was well calculated to effect. The executive are pursuing vigorous courses[?] to lay up a sufficiency of Beef and we have authorized them to send a Comr. into North Carolina to concert with the Executive there the laying up proper supplies of Pork as it seems the Legislature of that State had prohibited the removal of that article from the state and in Virga. there will be very little Pork obtained tho’ I think we have plenty of Beef and of every kind of Grain.
Col. Lee has this moment received a Line from Weedon informing him the Enemy were all embarked but where for is uncertain[.] some conjectured up James River but as they are all on board they must mean to leave us. Can you contrive me the Journals of Congress for Augt & September and indeed october if printed: I mentioned in my last my terms for Pemberton or Pleasants Houses. let me he[ar] from you on the subject as soon as you can. Neither Smith or Henry are I believe yet set out. I repeat[?] your sending a Copy of the account from the Books of the Delegates. The other accounts are not yet laid before the House by the Auditors [so] that I can give you no information how they are relished. I am charged by the Auditors with 2000£ on acct. the 8000 drawn, in favour of George Meade & Co. and wch. you were to receive for me but I cannot find by the Treasurers accot. that he has paid the warrants. has the money been received by the Delegates. The Executive inform me a Bill for 20,000£ has been sent for the use of the Delegation. I am
D. Sr. yr. aff Friend
Jos: Jones.
